Citation Nr: 1413867	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  10-08 264	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a balance impairment.  

2.  Entitlement to service connection for a dental condition, claimed as upper denture bone loss and jaw misalignment.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal an August 2008 decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In September 2011, the Board issued a decision that denied the claims of entitlement to service connection for a balance impairment and entitlement to service connection for a dental condition, claimed as upper denture bone loss and jaw misalignment.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the April 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that denied the claims of entitlement to service connection for a balance impairment and entitlement to service connection for a dental condition, claimed as upper denture bone loss and jaw misalignment, is vacated.  The remainder of the September 2011 Board decision remains undisturbed. 
 



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




